Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BS-962

IN RE: SAMUEL JAY LEVINE,
                            Respondent.                      Board Docket No. 16-PD-037
Bar Registration No. 166306                                  BDN: 310-13, et al.

BEFORE: Glickman and Thompson, Associate Judges; and Reid, Senior Judge.

                                          ORDER
                                   (FILED - October 20, 2016)

         Upon consideration of the Board on Professional Responsibility’s (the “Board”) motion for
leave to file under seal the Board’s petition pursuant to D.C. Bar R. XI, § 13 ( c), to suspend
respondent indefinitely based on disability and respondent having interposed no objection thereto,
it is hereby

       ORDERED that the Board’s motion for leave to file under seal is granted. It is

       FURTHER ORDERED that respondent is indefinitely suspended from the practice of law
in the District of Columbia, pursuant to D.C. Bar Rule XI, § 13 (e), effective immediately.
Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the
provisions of D.C. Bar R. XI, § 13 (g); and it is

        FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C. Bar
R. XI, §§ 14 and 16, related to suspended attorneys; and it is

        FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar
R. XI, § 14 (g) with the court and the Board and shall serve a copy of the affidavit on Disciplinary
Counsel.

                                              PER CURIAM